FINAL ACTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Specifically, applicant’s amendments to the claims and remarks directed to the 112 rejection of claims 53-57 arguing that “[t]he fact that a self-supporting mesh eliminated the need for a central support does not make the presence of a wire incompatible with a mesh, nor does it remove the significant teachings in the specification about how to build a mesh with a wire from the art” have necessitated the new grounds of rejection.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,361,104 (“the ‘104 patent”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 251
	Claims 53-57 are rejected under 35 U.S.C. 251 as not meeting the original patent requirement.  As per 35 U.S.C. 251(a), “the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent…” [Emphasis Added]  Furthermore,
To satisfy the original patent requirement where a new invention is sought by reissue, “…the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. 771 F.3d at 1363, 112 USPQ2d at 1871.  Therefore, claims drawn to an invention comprising a newly claimed combination of features that were only disclosed in the original patent as suggested alternatives (and not as a single combination ) or as part of the original invention and not as an invention separate from the original invention would not satisfy the original patent requirement.  

See MPEP 1412.01.

The ‘104 patent clearly discloses three embodiments of the vascular occlusion device.  The first embodiment is shown in fig. 2 and has the feature of the support wire 14 being directly attached to the mesh ribbons.  See the ‘104 patent col. 4, ll. 4-40.  A second embodiment, shown in fig. 3, is directed to the mesh ribbons being affixed to a hollow tubular central support 26 which may accept a support wire 28.  See col. 5, l. 44 through col. 6, l. 3.  Figure 4 shows the final embodiment of a self-supporting mesh ribbon.  “In yet another preferred embodiment, a central support element is not required, and the thin mesh ribbon material can be self-supporting.”  “In this embodiment, the occlusion device 10c comprises a mesh ribbon material 29 that is self-supporting, eliminating the need for a central support element.”  [Emphasis Added]  See the ‘104 patent col. 2, ll. 41-44 and col. 6, ll. 5-8.   
Figures 5-12 depict manufacturing stages for each of the embodiments.  Specifically, figs. 5-8 are used to describe the manufacturing process for the embodiment shown in fig. 2 that utilizes a support wire 14 affixed to the mesh ribbons.  The embodiment of fig. 3, having a hollow tubular central support, is disclosed as being manufactured utilizing the techniques of fig. 7.  Interestingly, a base wire 46, which is later removed before use of the device, is used in the manufacturing process to create the hollow tubular central support (see col. 7, l. 45 through col. 
The ‘104 patent clearly indicates that the third embodiment of the self-supporting mesh ribbon does not require and eliminates the central support element.  As outlined above, the central support element may be either a hollow tubular central support.  See col. 2, ll. 37-38; col. 5, ll. 45-47 or “a center support element illustrated as a support wire 14.”  See col. 4, ll. 5-6.  The self-supporting third embodiment is disclosed in the ‘104 patent as not utilizing either of these support element alternatives.  Any disclosure of a wire in conjunction with the mesh ribbons refers to either the directly affixed support wire 14 of embodiment one (see col. 4, ll. 1-40) or the support wire 28 insertable into the central support element 26 of embodiment two (see col. 5, l. 59 through col. 6, l. 3).  The third embodiment of the self-supporting mesh ribbon is not disclosed anywhere in the ‘104 patent as being manufactured with or utilizing a wire after fabrication and is in fact disclosed as intentionally not including a wire.  
Therefore, any claim directed to both a self-supporting mesh ribbon and a wire is not supported by any embodiment claimed or unclaimed in the original patent.  Hence, claims 53-57 do not satisfy the original patent requirement.

Claim Rejections - 35 USC § 112
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 53-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 53-57 recite an invention not disclosed in the ‘104 specification.  Specifically, claims 53-57 recite “wire that is attached to the mesh ribbon” which has not been disclosed in the ‘104 patent specification.  
In their response filed 4/20/20, applicant contends that the “wire” limitation is not the central support.  See response filed 4/20/20, page 9.  Therefore, a self supporting mesh ribbon with a wire, that is not the support wire, is not enabled by the ‘104 patent.  

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 73 and 75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant 

Claim Interpretation
	Regarding the claim limitation of a “mesh ribbon,” the '104 patent specification details the structure of the mesh embolic ribbon(s) at col. 4, l. 41 through col. 5, l. 2,
The first and second embolic mesh ribbons 16, 18 are preferably comprised of a thin metal film having apertures 20 extending through the film. The mesh may also be a braided mesh which is formed from a multifilament braid. Preferably, the size of the apertures 20 is between about 5 microns and about 100 microns, and more preferably between about 10 microns and about 50 microns. The thickness of each embolic ribbon 16, 18 may range from about 5 to about 250 microns, and is preferably between about 10 microns and about 20 microns. When the embolic ribbons are comprised of a thin film material, such as a thin film of nitinol, the thickness of the thin film is preferably between about 0.1 and 250 microns and typically between about 1 and 30 microns. More preferably, the thickness of the thin film is between about 1 to 10 microns or at least about 0.1 microns but less than about 5 microns. The width extending from the outer edge 15 of the first ribbon 16 to the outer edge 17 of the second ribbon 18 is preferably between about 0.012 inch (about 0.3 mm) and about 0.015 inch (about 0.38 mm) in the spiraled shape. In general, the sizing of the device can be varied as needed to be properly accommodated by catheters or devices by which they can be delivered. 

In one embodiment, the embolic mesh ribbons 16, 18 are comprised of metal having shape memory and super elasticity such as a nickel-titanium alloy, and more specifically a nitinol. However, as may be appreciated, the embolic mesh ribbons may also be fabricated from any other suitable metal, such as stainless steel, platinum, tungsten or the like, or any suitable biocompatible material, such as a polymer.  [Emphasis Added]

	Therefore, this limitation is construed to be a thin ribbon with apertures through the ribbon, e.g. a long flat metal strip with perforations.  Additionally and as noted above in the ‘104 patent disclosure, the mesh ribbon may be formed from a multifilament polymer braid.  


Yet another embodiment of the vascular occlusion device of the present invention is illustrated in FIG. 4.  In this embodiment, the occlusive device 10c comprises a mesh ribbon material 29 that is self supporting, eliminating the need for a central support element.  The mesh ribbon 29 may be made of any of materials as described above with respect to mesh ribbons 16, 18.  

The specification is silent as to the degree to which the ribbon must be self supporting.  Further, the ‘104 patent explicitly states that the materials disclosed for use as the mesh ribbons with a support may also be used for the self supporting mesh ribbon.  Therefore, for the purposes of the prior art rejections below the mesh ribbon with and without support are structurally the same and the term self supporting is functional.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33-34, 37-39, 42, 44, 46, 48, 53-54, 57-58, 63-64 and 67 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. # 6,063,111 to Hieshima et al. (“Hieshima”).
Regarding claims 33-34 and 37-39, Hieshima discloses a vascular occlusion device (see fig. 2A) that includes an embolic coil formed from a Nitinol support wire wound into a helical 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Mesh ribbon extends laterally outwardly from a central axis of the support element)][AltContent: connector]
    PNG
    media_image1.png
    211
    432
    media_image1.png
    Greyscale

Regarding claim 42, see col. 3, ll. 38-42 for radiopaque coating.  
Regarding claims 44 and 46, Hieshima discloses a vascular occlusion device (see fig. 2A) that includes an embolic coil formed from a Nitinol support wire wound into a helical coil or spiral coil (see fig. 2A); a pair of opposed mesh ribbons (32 and 34) are located on the support wire that extend along at least a portion of the length of the wire and outwardly from the wire (see fig. 2A and col. 4, ll. 14-31 for explicit teaching of mesh).  As shown in fig. 2A the mesh ribbons are twisted into a spiral down the length of the coil.  See fig. 2A.  As shown in fig. 2A the ribbon is a spiral pattern down the length of the device and thereby is shaped into the occlusive device.  
Regarding claims 48, 53-54 and 57, Hieshima discloses a vascular occlusion device (see fig. 2A) that includes a pair of opposed self supporting  mesh ribbons (32 and 34) located on a wire that extends along at least a portion of the length of the ribbons (see fig. 2A and col. 4, ll. 14-31 for explicit teaching of mesh).  As shown in fig. 2A the mesh ribbons are shaped or 
[AltContent: textbox (Mesh ribbon extends laterally outwardly from a central axis of the support element and maintain their flat shape on either side of the wire.  )][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    211
    432
    media_image1.png
    Greyscale


Regarding claims 58 and 63-64, Hieshima discloses a vascular occlusion device (see fig. 2A) that includes an embolic coil formed from a Nitinol support wire wound into a helical coil or spiral coil (see fig. 2A); a pair of opposed mesh ribbons (32 and 34) are located on the support wire that extend along at least a portion of the length of the wire and outwardly from the wire (see fig. 2A and col. 4, ll. 14-31 for explicit teaching of mesh).  As shown in fig. 2A the mesh ribbons are shaped or twisted into a spiral down the length of the coil.  See fig. 2A.  
Regarding claim 67, see col. 3, ll. 38-42 for radiopaque coating.  
Additionally, Hieshima discloses a vascular occlusion device (see fig. 2A) that includes an embolic coil formed from a Nitinol support wire wound into a helical coil or spiral coil (see fig. 2A); a pair of opposed mesh ribbons (32 and 34) are located on the support wire that extend along at least a portion of the length of the wire and outwardly from the wire (see fig. 2A and col. 4, ll. 14-31 for explicit teaching of mesh).  As shown in fig. 2A the mesh ribbons are shaped .  


Claims 58 and 63-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 99/15116 to Nikolchev et al. (“Nikolchev”).
	Regarding claim 58, Nikolchev discloses an occlusion device (see title of invention) that includes a central support member (12) having a length and a cross-sectional width (see fig. 1), the central support member is wound into a helically shaped coil (see fig. 1 and p. 15, ll. 17-19); and at least one embolic ribbon (28 and p. 15, l. 27) extending from the central support member in a generally radial direction (see fig. 1), said at least one embolic ribbon (28) also extending at least partially along the length of the central support member (see fig. 1 and p. 15, ll. 33-35), wherein the at least one embolic ribbon is shaped into a spiral pattern around the central support member (see fig. 1 and p. 15, ll. 27-29).  
	Regarding claim 63, see p. 16, ll. 6-18.
	Regarding claim 64, the primary coil 12 may be made from a shape memory alloy.  See col. 9 lines 42-44.  
	As disclosed in Nikolchev, a fiber braid (250) is wound between the windings of secondary coil 204.  See fig. 13.  This fiber braid (250) reads on the limitation of a mesh ribbon since as detailed above the mesh ribbon in the ‘104 patent includes a multifiliament polymer braid.
.

Claims 33-40, 42-46, 47-48, 53, 55, 58, 63-65 and 67-68 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. # 6,280,457 to Wallace et al. (“Wallace”).
Regarding claims 33-38, 43-46, 47-48, 53, 58, 63-65 and 67-68, Wallace discloses a polymer covered vaso-occlusive devices and methods of producing such devices that includes an embolic coil (100) formed from a support element or wire (104) and a mesh ribbon (108) of a selected length twisted into a spiral-like pattern around the support element (104 and see fig. 1B) and wound/formed into a shape (see secondary shapes including coils (figs. 2F-2G), spheres (col. 10, ll. 10-11) and elipses (figs. 2A-2C and col. 10, ll. 13-14), spirals (figs. 2F-2G), figs. 2A-2G); and the mesh ribbon (108) extending outwardly from a central axis along at least a portion of the length (see fig. 1B), wherein the mesh ribbon is twisted around the central axis (see fig. 1B).  The mesh ribbon is considered self support because it meets the structural requirements of a mesh ribbon and therefore is capable of being self supporting.  
Regarding claim 39, see col. 8, ll. 46-50.
Regarding claim 40, 42 and 55, see col. 6, ll. 8-11.
Regarding claim 64, see col. 8, ll. 46-50.
Regarding claim 65 and 67, see col. 6, ll. 8-11.
  
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Mesh ribbon extends laterally outwardly from a central axis of the support element)]
    PNG
    media_image2.png
    387
    512
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 41, 56 and 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace in view of Neuss.
Wallace meets the claim limitations as described above for claims 33, 48 and 58.  However, Wallace does not disclose a tube.
However, Neuss specifically discloses using an elastic synthetic tube in place of the primary coil.  The tube provides the ability for the implant to be slid upon a guidewire to position/reposition the implant.  See col. 8, ll. 41-60.
At the time of the invention, it would have been obvious to incorporate the tube as taught by Neuss for the support wire of Wallace.  The motivation would have been done in order to provide greater control during positioning/repositioning of the implant within the patient’s body.  


Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
Response to arguments against 35 USC 112 rejections
Applicant argues that the ‘104 patent enables a wire attached to the mesh ribbon and cites to the primary embodiments and various manufacturing processes.  With respect to the self-supporting mesh, applicant argues that “[t]he fact that a self-supporting mesh eliminates the need for a central support does not make the presence of a wire incompatible with a mesh, nor does it remove the significant teachings in the specification about how to build a mesh with a wire from the art.”  See response filed 1/4/21 p. 6.  
However, the ‘104 patent only discloses three types of wires.  The first embodiment is shown in fig. 2 and has the feature of the support wire 14 being directly attached to the mesh ribbons.  See the ‘104 patent col. 4, ll. 4-40.  A second embodiment, shown in fig. 3, is directed to the mesh ribbons being affixed to a hollow tubular central support 26 which may accept a support wire 28.  See col. 5, l. 44 through col. 6, l. 3.  Finally, a base wire 46, which is later removed before use of the device, is used in the manufacturing process to create the hollow tubular central support of the second embodiment (see col. 7, l. 45 through col. 8, l. 19).  None of these three wires are disclosed as being used with (in final form or during manufacturing) the third embodiment of the self-supporting mesh ribbon.  Nothing in the ‘104 patent leads one skilled in the art to understand how any of these wires would be incorporated into the self-supporting embodiment.  In fact, the only disclosure in the ‘104 patent pertaining to a wire in 
Response to arguments against 35 USC 102 rejections - Hieshima
Applicant argues that Hieshima does not teach “a support element having a central axis” and a “mesh ribbon extending outwardly from the central axis” where the ribbon is “twisted around the central axis.”  Specifically, applicant provides a copy of fig. 2 from the ‘104 patent to show the support element in a linear configuration suggesting that the support element is aligned on this central axis.  See remarks filed 1/4/21, pg. 7.  
However, as provided in the ‘104 patent, 
The support wire is preferably wound into a helical shape”…”The wire may be configured into a variety of different shapes, such as helical coils, spheres, ellipses, spirals, complex curves or the like.”

See the ‘104 patent col. 4, ll. 18-32.  Applicant is arguing that which is not claimed, i.e. that the support wire is longitudinally aligned with the central axis.  
As detailed above in the anticipation rejection, Hieshima shows a central support wire shaped into a coil.  The wire shaped coil has its own central axis that functions as the central axis for the wire itself.  In this case, the central axis resides within the tube-shaped interior of the coiled wire.  While the central axis does not reside along the wire, it is the central axis of the support element in the coiled configuration.  See annotated figure below.  
[AltContent: textbox (Central axis of the support element (wire) with mesh ribbon extending laterally outwardly from and twisted about the central axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    211
    432
    media_image1.png
    Greyscale

As shown above in fig. 2A the mesh ribbon also extends outwardly from and is twisted around the central axis.
Alternatively, if one were to pull the wire, as shown in Hieshima fig. 2A (above), straight in order to make the prior art support element look like the support element in fig. 2 of the ‘104 patent then the prior art device would become an almost identical match to the configuration argued by applicant.   
Whether one looks at the support element as shown in fig. 2A of Hieshima or one stretches the coiled support straight, the prior art shows a support element having a central axis, a mesh ribbon extending outwardly from the central axis, and twisted around the central axis.    
Response to arguments against 35 USC 102 rejections - Wallace
Applicant first argues
Wallace describes vaso-occlusive devices in its Background.  It notes that one category of vaso-occlusive devices is “mechanical” and that examples of mechanical vaso-occlusive devices include helically wound coils, ribbons and braids.  Col. 1, lines 35-37.  From among these, Wallace’s invention is directed to helically wound coils.  Col. 2, lines 64-67.  That is, Wallace recognizes that ribbons and coils are distinct types of mechanical, vaso-occlusive devices.  

[Emphasis Added]  See remarks filed 1/4/21 p. 8.

Applicant argues that the polymeric fiber 108 disclosed in Wallace is a suture-type material.  The suture-type material is made from braided filaments and these “are well known and would not be confused by a person of ordinary skill in the embolic coil field as a mesh ribbon.”  See response filed 1/4/21 p. 8.  
However, Wallace’s polymeric fiber is not simply a suture-type material.  Wallace provides that the polymeric fiber (108) may be a plurality of filament such as “multiple filaments braided or otherwise associated or joined together.”  [Emphasis Added]  See Wallace col. 6, ll. 27-29.  Further, “the invention includes the act of braiding the fiber (102) about the wire (104) as well.  The polymer tends to flatten onto the wire, taking on a low profile and the appearance of a ribbon.”  See Wallace col. 7, ll. 1-4.  Clearly the disclosure of a multifilament (braided or joined) fiber flattened into a ribbon meets the structural components of a mesh ribbon.  
Applicant argues that the polymeric fiber of Wallace cannot be construed to be the claimed mesh ribbon since “a braided suture-type structure as described in Wallace does not have features of a mesh because the filaments of a braid are not interlocking and merely overlap with one another.”  See response filed 4/20/20 p. 12; and response filed 1/4/21 p. 9. 
However, these arguments are not persuasive.  Applicant cites to the dictionary definition of “mesh” in order to argue that a mesh must interlock (response 1/4/21 p. 9).  However, the more broad second definition of mesh states a woven, knit, or knotted material.  Using their provided definition, a braided multifilament fiber, like Wallace’s, will structurally result in a The mesh may also be a braided mesh which is formed from a multifilament braid”  [Emphasis Added].  This is an explicit statement that equates mesh with braid.  The specification does not imply that a multifilament braid must be further process to make a mesh.  Rather, the specification indicates clearly that the mesh may be a braided mesh.  It is this braided mesh that is formed from a multifilament braid and does not need to be “laid [] out to form a mesh and further fixed with respect to each other” as applicant insinuates from their remarks.  See response filed 4/20/20 page 13 and response filed 1/4/21 p. 9.  
Applicant also argues that one skilled in the art would not confuse braided/multifilament sutures such as those provided in the figure on page 10 of their response and “mesh ribbons.”  Additionally, one skilled in the art would not refer to those sutures as “mesh ribbons.”
However, Wallace does not disclose using standard sutures in their invention.  The invention title states Polymer Covered Vaso-Occlusive Devices and not Suture Covered.  Additionally, any reference to the polymeric material describes it as “suture-type” and not off the shelf sutures.  Wallace is clear that the polymeric material covering (108) is made from suture material but not sutures themselves.  See Wallace col. 6, ll. 25-53.  
Applicant argues that Wallace does not provide a mesh ribbon that is twisted about a central axis.  See response p. 11.  Much like the configuration of Hieshma, Wallace has a central wire that is shaped into a coil.  The coil itself has a central axis as shown in the annotated copy of fig. 1B below.   
[AltContent: textbox (Mesh ribbon extends laterally outwardly from and is twisted about a central axis of the support element)][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    387
    512
    media_image2.png
    Greyscale

Whether one looks at the support element as shown in fig. 1B of Wallace or one stretches the coiled support straight, the prior art shows a support element having a central axis, a mesh ribbon extending outwardly from the central axis, and twisted around the central axis.    
Applicant argues that the mesh ribbon of Wallace is not self-supporting.  See response filed 1/4/21 p. 12.  However, one of the preferred materials for the polymeric material is polyethylene theraphthalate (PET) also known as polyester.  The material is known to hold its shape and in that way is self-supporting, i.e. it can be formed into a looped structure and it will maintain the looped structure and not uncoil (see fig. 1B above).  As stated in Wallace, [h]eat may be applied to the wrapped polymeric fiber (108) on the wire (104) or subsequent to the placement of the fiber on the coiled wire (104) to provide some form to the polymeric fiber.”  See Wallace col. 7, ll. 26-29.  It is the creation of the form or holding its shape that reads on self-supporting.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:

/cew/
/E.D.L/SPRS, Art Unit 3993